DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2020 and July 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5, 7, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0284308 to Hirabayashi (hereinafter Hirabayashi) (cited in IDS dated 07/22/2021).
Regarding independent claim 1, Hirabayashi discloses a method for determining a cement-bond condition (tool for evaluating bonding quality of cement, at para.0128) comprising:
rotating one or more receivers of a plurality of receivers of a downhole tool to a plurality of receiver azimuthal angles (Fig. 7 and receivers 336, at least para. 0046-0047);
at each rotation, receiving, by the plurality of receivers, one or more signals associated with a source (receivers 336 detect acoustic energy, at least para. 0046), wherein the plurality of receivers comprise one or more monopole receivers and one or more multipole receivers (receivers 336 detect acoustic energy transmitted as monopole modes, at least para. 0046); 
determining an amplitude of the one or more signals at each receiver azimuthal angle of the plurality of receiver azimuthal angles (the receivers may be used for measuring amplitudes and travel times of the acoustic signals at para. 0041 and 0046); and 
determining a cement-bond condition of a casing of a borehole based, at least in part, on the amplitude (evaluating bonding quality of cement 108 using the acoustic tool, at 0028, 0032 and 0039).

However, Hirabayashi discloses that the receivers 336 are each independently operable to detect acoustic energy excited by the high frequency transmitter unit 412, whether transmitted as unipole, monopole, dipole, and other higher order azimuthal modes. Thus, the receivers 336 may be used for measuring amplitudes and travel times of the acoustic signals 436 (at para. 0046).  Therefore, since the transmitter transmits signals as unipole, monopole, dipole, and other higher order azimuthal modes, it would be obvious that the one or more monopole receivers receive the one or more signals as one or more monopole measurements and the one or more multipole receivers receive the one or more signals as one or more multipole measurements. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirabayashi so that the one or more monopole receivers receive the one or more signals as one or more monopole measurements and the one or more multipole receivers receive the one or more signals as one or more multipole measurements, as suggested by Hirabayashi.  This would have been done to measure amplitudes and travel times of the acoustic signals, as taught by Hirabayashi at least at para. 0046.
Regarding independent claim 14, claim 14 recites various features substantially similar to those of independent claim 1 and those features are rejected on the same grounds as claim 1.  In addition, Hirabayashi discloses a non-transitory computer readable medium storing one or 
Regarding claim 2 and 15, Hirabayashi discloses storing in a memory of the downhole tool one or more of the one or more monopole measurements and the one or more multi-pole measurements (memory, at least para. 0037, 0198-0199). 
Regarding claims 3 and 16, Hirabayashi fails to disclose applying a pre-filter to the one or more signals to filter out an interference of a guided wave in a borehole.  
However, Hirabayashi discloses that the method (700) may comprise filtering (705) waveforms obtained via the acoustic tool receivers, such as to remove direct waves and modes, and to extract event signals (at para. 0190) and that the method may comprise filtering waveforms obtained via each of the receivers, and the estimated event amplitudes may be estimated event signal amplitudes obtained from the filtered waveforms (at para. 0209).
Therefore, Hirabayashi suggests applying a pre-filter to the one or more signals to filter out an interference of a guided wave in a borehole.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirabayashi so as to apply a pre-filter to the one or more signals to filter out an interference of a guided wave in a borehole.  This would have been done to remove direct waves and modes and to extract event signals, as taught by Hirabayashi at least at para. 0190.
Regarding claims 4 and 17, Hirabayashi discloses wherein the source comprises a first transmitter, a second transmitter and a third transmitter (transmitters 328, at para. 0043).  

However, Hirabayashi discloses that the high-frequency transmitter unit 412 comprises eight transmitters 328 positionally fixed within the housing 308 via an attachment structure 332. The transmitters 328 are independently and/or collectively operable to excite acoustic energy to induce monopole, dipole, and other higher order azimuthal modes, depending on which transmitters 328 are excited simultaneously and their polarity, to generate acoustic signals 436 (at para. 0043).  Therefore, Hirabayashi suggests that the first transmitter comprises a monopole, the second transmitter comprises a cross-dipole source and the third transmitter comprises a quadrupole source.
  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirabayashi so that the first transmitter comprises a monopole, the second transmitter comprises a cross-dipole source and the third transmitter comprises a quadrupole source.  This would have been done to operate the transmitter in distinct modes, as taught by Hirabayashi at least at para. 0043.
Regarding claims 7 and 20, Hirabayashi fails to disclose wherein one or more of the multipole receivers comprises one or more of a dipole receiver and a quadrupole receiver.  
However, Hirabayashi discloses that the high-frequency receiver units 420, 422 each comprise eight receivers 336 positionally fixed within the housing 308 via an attachment structure 340. The receivers 336 are each independently operable to detect acoustic energy excited by the high frequency transmitter unit 412, whether transmitted as unipole, monopole, .

Claims 6, 8-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi in view of US 2017/0350231 to Merciu (hereinafter Merciu) (cited in IDS dated 07/22/2021).
Regarding independent claim 8, Hirabayashi discloses a downhole tool disposable within a borehole (at last modules 144 and 146, para. 0028-00029 and Figs. 1-3), comprising: 
a plurality of receivers rotatable to one or more receiver azimuthal angles (Fig. 7 and receivers 336, at least para. 0046-0047), wherein the plurality of receivers receive one or more signals from the source at each of the one or more receiver azimuthal angles (receivers 336 detect acoustic energy, at least para. 0046), wherein the plurality of receivers comprise one or more monopole receivers and one or more multipole receivers (receivers 336 detect acoustic energy transmitted as monopole modes, at  least para. 0046); and 
a memory coupled to the plurality of receivers, wherein the memory stores one or more amplitudes associated with the one or more signals from the source at each of the one or more receiver azimuthal angles (the different modules include memories to store data, at least para. 0037, 0198 and the receivers may be used for measuring amplitudes and travel times of the acoustic signals at para. 0041 and 0046), wherein the one or more amplitudes are related to a cement-bond condition associated with a casing of the borehole  (evaluating bonding quality of cement 108 using the acoustic tool, at 0028, 0032 and 0039).  
Hirabayashi fails to disclose a source rotatable to a plurality of source azimuthal angles. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirabayashi as taught by Merciu.  This would have been done to obtain multiple sets of reading at different azimuthal angles, as taught by Merciu at para. 0065.
Hirabayashi fails to disclose wherein the one or more monopole receivers receive the one or more signals as one or more monopole measurements and the one or more multipole receivers receive the one or more signals as one or more multipole measurements.
However, Hirabayashi discloses that the receivers 336 are each independently operable to detect acoustic energy excited by the high frequency transmitter unit 412, whether transmitted as unipole, monopole, dipole, and other higher order azimuthal modes. Thus, the receivers 336 may be used for measuring amplitudes and travel times of the acoustic signals 436 (at para. 0046).  Therefore, since the transmitter transmits signals as unipole, monopole, dipole, and other higher order azimuthal modes, it would be obvious that the one or more monopole receivers receive the one or more signals as one or more monopole measurements and the one or more multipole receivers receive the one or more signals as one or more multipole measurements. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirabayashi so that the one or 
Regarding claim 9, Hirabayashi discloses wherein the source comprises a first transmitter, a second transmitter and a third transmitter (transmitters 328, at para. 0043).  
Regarding claim 10, Hirabayashi fails to disclose wherein the first transmitter comprises a monopole, the second transmitter comprises a cross-dipole source and the third transmitter comprises a quadrupole source.  
However, Hirabayashi discloses that the high-frequency transmitter unit 412 comprises eight transmitters 328 positionally fixed within the housing 308 via an attachment structure 332. The transmitters 328 are independently and/or collectively operable to excite acoustic energy to induce monopole, dipole, and other higher order azimuthal modes, depending on which transmitters 328 are excited simultaneously and their polarity, to generate acoustic signals 436 (at para. 0043).  Therefore, Hirabayashi suggests that the first transmitter comprises a monopole, the second transmitter comprises a cross-dipole source and the third transmitter comprises a quadrupole source.
  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirabayashi so that the first transmitter comprises a monopole, the second transmitter comprises a cross-dipole source and 
Regarding claims 6, 11 and 19, Hirabayashi discloses wherein the second transmitter and the third transmitter are rotatable to the one or more source azimuthal angles and generate one or more resulting signals at each of the one or more source azimuthal angles (Fig. 6 and transmitters 328 excite acoustic energy to induce monopole, dipole, and other higher order azimuthal modes, at para. 0043); and wherein the memory stores one or more resulting amplitudes for determining the cement- bond condition (the different modules include memories to store data, at least para. 0037, 0198 and the receivers may be used for measuring amplitudes and travel times of the acoustic signals at para. 0041 and 0046 and evaluating bonding quality of cement 108 using the acoustic tool, at 0028, 0032 and 0039).  
Hirabayashi fails to disclose wherein the monopole receiver and the multipole receiver receive the one or more resulting signals rotated to a first receiver azimuthal angle of the one or more receiver azimuthal angles.
In the same field of endeavor, Merciu discloses that the tool may be arranged to rotate within the first pipe layer to thereby obtain multiple sets of readings at differing azimuthal angles for each depth (at para. 0065).  That is, Merciu discloses wherein the monopole receiver and the multipole receiver receive the one or more resulting signals rotated to a first receiver azimuthal angle of the one or more receiver azimuthal angles.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirabayashi as taught by Merciu.  
Regarding claim 12, Hirabayashi fails to disclose wherein one or more of the multipole receivers comprises one or more of a dipole receiver and a quadrupole receiver.  
However, Hirabayashi discloses that the high-frequency receiver units 420, 422 each comprise eight receivers 336 positionally fixed within the housing 308 via an attachment structure 340. The receivers 336 are each independently operable to detect acoustic energy excited by the high frequency transmitter unit 412, whether transmitted as unipole, monopole, dipole, and other higher order azimuthal modes. Thus, the receivers 336 may be used for measuring amplitudes and travel times of the acoustic signals 436 (at para. 0046).
Regarding claim 13, Hirabayashi discloses wherein the source is digitally rotated (the processing system 800 may comprise one or more processors for performing the operations of the tool, at least para. 0197).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0003845 to Sakiyama et al. discloses a downhole tool having a transmitter array with azimuthally spaced transmitters and receiver arrays with azimuthally spaced receivers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858